IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROSEMARY G. GASIOR, INDIVIDUALLY         : No. 66 WAL 2017
AND AS EXECUTRIX OF THE ESTATE           :
OF JOSEPH M. GASIOR, DECEASED,           :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
ALBERT C. PARULIS, M.D.; SYED R.         :
GILANI, M.D.; UPMC, A/K/A UNIVERSITY     :
OF PITTSBURGH MEDICAL CENTER;            :
UPMC BRADDOCK, A/K/A UNIVERSITY          :
OF PITTSBURGH MEDICAL CENTER-            :
BRADDOCK; UPMC EMERGENCY                 :
MEDICINE, INC., D/B/A EMERGENCY          :
RESOURCE MANAGEMENT, INC,; AND           :
UPMC PRESBYTERIAN SHADYSIDE,             :
A/K/A UPMC SHADYSIDE,                    :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.